UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7310


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARK MOORE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:01-cr-00129-GCM-1)


Submitted: February 28, 2022                                      Decided: April 25, 2022


Before THACKER and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Mark Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Moore appeals the district court’s order granting in part and denying in part

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and § 404(b) of the

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. Because the district

court resolved Moore’s First Step Act motion without the benefit of our decision in United

States v. Collington, 995 F.3d 347 (4th Cir. 2021), we vacate and remand.

       We review for abuse of discretion the district court’s ruling on Moore’s First Step

Act motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). In

Collington, we explained that a district court is obliged to proceed in the following manner

when imposing sentence under the First Step Act:           (1) the court “must accurately

recalculate the [Sentencing] Guidelines . . . range,” (2) the court “must correct original

Guidelines errors and apply intervening case law made retroactive to the original sentence,”

and (3) “the court must consider the [18 U.S.C.] § 3553(a) factors to determine what

sentence is appropriate.” 995 F.3d at 355.

       Our Collington decision also ruled that when a district court “exercises [its]

discretion to reduce a sentence, the imposition of the reduced sentence must be

procedurally and substantively reasonable.” Id. at 358. A district court imposing sentence

under the First Step Act is therefore required to “consider a defendant’s arguments, give

individual consideration to the defendant’s characteristics in light of the § 3553(a) factors,

determine . . . whether a given sentence remains appropriate in light of those factors, and

adequately explain that decision.” Id. at 360.



                                              2
       Here, the district court entered its order before we issued our opinion in Collington.

The court declined to reduce Moore’s prison sentence for his drug conspiracy offense based

solely on its determination that the Guidelines range for that offense was unchanged.

Because the district court did not consider the § 3553(a) factors in resolving Moore’s First

Step Act motion, we will vacate and remand so that it may do so in the first instance. *

       We therefore vacate the district court’s order granting in part and denying in part

Moore’s First Step Act motion and remand for further proceedings. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
        The district court’s determination that Moore’s Guidelines range was unchanged
also implicates our decision in Collington, along with our decision in United States v.
Lancaster, 997 F.3d 171, 176 (4th Cir. 2021). On remand, the court should consider
whether those decisions affect that determination.

                                             3